Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Action is in response to the amendment filed on September 16, 2022.
As directed by the amendment: Claims 1-10 and 12-18 were amended. Claim 11 was cancelled. Claims 19-21 are newly added, and thus claims 1-10 and 12-21 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14, line 2 recites “a distal end” and Examiner suggests --the distal end-- because claim 13 now recites “a distal end” of the reciprocating shaft.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi (4,513,737) in view of Mabuchi (4,088,128) (hereinafter “Mabuchi ‘128”) and Fuhr (2014/0031866).
Regarding claim 1, Mabuchi discloses a vibration therapy device (Fig. 1) comprising: a housing (body 1, Fig. 1) that includes a handle portion (handle 2, Fig. 1) and a head portion (space guide 5, Fig. 1); an electrical source (“electric motor” see col. 10, line 36, thus there is an electrical source connected with the motor 20); a motor (motor 20, Fig. 1) positioned in the housing (1); a push rod assembly (motor output shaft 21, rotating disc 17, rod shaft 18, crankshaft 19, rod shaft 3, actuator 4, patter connecting mechanism 12, and coupling 14, Figs. 1-2; see col. 2, lines 43-52) operatively connected (via motor shaft 21 rotating disc 17, Figs. 1-2; see col. 2, lines 43-52) to the motor (20), wherein the push rod assembly comprises: a reciprocating shaft (coupling 14, Fig. 18) having a distal end (the distal end of 14 is the end adjacent to flange 15, see Figs. 18-19); and an attachment member (rod 4, magnet 43, and yoke 45, Figs. 18-19) coupled to the distal end (see Figs. 18-19, the yoke 45 is attached to the interior of the reciprocating shaft 14, including at the distal end of 14), the attachment member (4, 43, 45) comprising a first magnet (magnet 43, Figs. 18-19), wherein the reciprocating shaft (14) is configured to reciprocate in response to activation of the motor (20; see Figs. 3-5; see also col. 2, lines 43-52 and Fig. 18), such that the attachment member (4, 43, 45) has a linear velocity (the reciprocation is in a linear direction and has a velocity, see col. 3, lines 38-63); and a reciprocating attachment (flange 15, magnet 44, tube 10, patter body 9, plate member 7, cushion member 8, Figs. 18-19) removably received on the attachment member (via magnets 43, 44, Figs. 18-19), wherein the reciprocating attachment includes a second magnet (magnet 44, Figs. 18-19) that is magnetically attracted to the first magnet (43) to secure the reciprocating attachment on the attachment member (see col. 8, lines 11-15 and Figs. 18-19).
Mabuchi is silent regarding a switch for activating the motor; the velocity being between 0.06 m/s and 0.5 m/s.
Mabuchi ‘128 teaches a related reciprocating device (Fig. 1, Fig. 5) with an electrical source (battery device housed in control box 18, Fig. 5; see col. 3, lines 30-32), a switch (switch 19, Fig. 5) for activating the motor (“when the switch 19 is turned on, the motor 15 is energized” see col. 3, lines 30-32) and a velocity selecting knob (speed adjusting knob 20, labeled as “10” in Fig. 5; see col. 3, lines 37-39; see also col. 8, lines 24-26) to allow the rate of reciprocation/tapping to be freely selected (col. 3, lines 37-39). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical source of Mabuchi to include a battery device with a switch for activating the motor, and a knob to adjust the velocity of reciprocation/tapping by adjusting the voltage to the motor as taught by Mabuchi ‘128 so that each user can freely adjust the speed of reciprocation/tapping to best suit their particular needs.
The modified Mabuchi/Mabuchi ‘128 device thus has an electric motor (20, Fig. 1 of Mabuchi) wherein the reciprocating velocity depends upon the rotation speed of the motor (see col. 3, lines 38-50 of Mabuchi), and the motor speed is freely adjustable by a velocity selecting knob (20, Mabuchi ‘128) adjusting the voltage supplied to the motor (see col. 3, lines 37-39 of Mabuchi ‘128). The modified device does not specifically state that the velocity is between 0.06 m/s and 0.5 m/s.
Fuhr teaches a related reciprocating device (Fig. 1) with an electrical source (removable battery 30, Fig. 2) and a switch (triggering system 120, Fig. 1) for activating a motor (solenoid 82, Fig. 4) to reciprocate a skin-contacting attachment (nose piece 98, Fig. 4). Fuhr discloses the linear velocities of up to four different settings of various reciprocating devices (see the table above [0076]), and these velocities range from 0.44 m/s to 1.82 m/s (see the table above [0076]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the freely adjustable velocity setting knob of Mabuchi/Mabuchi ‘128 to include velocity settings that would cover at least 0.44 m/s to 1.82 m/s as generally taught by Fuhr because these velocities are shown to be suitable in prior art reciprocating devices and different speed settings would be desirable for different uses and different patients. 
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art (Mabuchi/Mabuchi ‘128 discloses a freely adjustable velocity knob for providing reciprocating or patting treatment to the skin), discovering the optimum or workable ranges (such as 0.06-0.5 m/s) involves only routine skill in the art.  In re Aller, 105 USPQ 233.  MPEP 2144.05. Lastly, it is noted that even at higher velocities such as 1.82 m/s, there will at least be moments during reciprocation where the velocity is between 0.06-0.5 m/s, because the velocity approaches zero when the periodic reciprocating movement reverses direction (see col. 3, lines 52-53 of Mabuchi).
Regarding claim 2, the modified Mabuchi/Mabuchi ‘128/Fuhr device discloses wherein the reciprocating attachment (flange 15, magnet 44, tube 10, patter body 9, plate member 7, cushion member 8, Figs. 18-19) includes an attachment member recess defined therein (flange 15 defines a recess to receive the yoke 46, magnet 44, and the distal end of actuator rod 4, see Figs. 18-19 of Mabuchi), wherein the attachment member is received in the attachment member recess (distal end of rod 4 is received in the recess of 15, see Fig. 18 of Mabuchi), wherein the attachment member (4, 43, 45) defines an attachment member diameter (such as the diameter of actuator rod 4, Figs. 18-19 of Mabuchi) and the attachment member recess defines an attachment member recess diameter (the diameter of the recess formed by flange 15, Fig. 18 of Mabuchi), wherein the attachment member diameter (diameter of rod 4, Fig. 18 of Mabuchi) is smaller than the attachment member recess diameter (the rod 4 fits within the recess formed by flange 15 because of its relatively smaller diameter, see Figs. 18-19 of Mabuchi), and wherein the first and second magnets (43, 44, Fig. 18 of Mabuchi) secure the reciprocating attachment (15, 44, 10, 9, 7, 8, Figs. 18-19 of Mabuchi) on the attachment member (4, 43, 45, Figs. 18-19 of Mabuchi) during reciprocation (see col. 8, lines 11-15 and Figs. 18-19 of Mabuchi).
Regarding claim 7, the modified Mabuchi/Mabuchi ‘128/Fuhr device discloses wherein the reciprocating shaft (14, Fig. 18 of Mabuchi) is configured to reciprocate in response to activation of the motor (20) such that the attachment member (4, 43, 45, Figs. 18-19 of Mabuchi) has a linear velocity between 0.11 m/s and 0.4 m/s (the device has been modified so that the adjustable velocity knob of Mabuchi ‘128 covers velocities of at least 0.44 m/s to 1.82 m/s as generally taught by Fuhr. Furthermore, there will at least be moments during reciprocation where the velocity is between 0.11-0.4 m/s, because the velocity approaches zero when the periodic reciprocating movement reverses direction, see col. 3, lines 52-53 of Mabuchi).
Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the freely adjustable velocity setting knob of Mabuchi/Mabuchi ‘128/Fuhr to include velocity settings that would cover at least 0.11 m/s to 1.82 m/s to provide a wider range of treatment speeds to better meet the needs of different uses and different patients, since it has been held that where the general conditions of a claim are disclosed in the prior art (Mabuchi/Mabuchi ‘128 discloses a freely adjustable velocity knob for providing reciprocating or patting treatment to the skin), discovering the optimum or workable ranges (such as 0.11-0.4 m/s) involves only routine skill in the art.  In re Aller, 105 USPQ 233.  MPEP 2144.05.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi (4,513,737) in view of Mabuchi (4,088,128) (hereinafter “Mabuchi ‘128”) and Fuhr (2014/0031866) as applied to claim 2 above, and further in view of Lee et al. (KR 10-2020-0051098).
Regarding claim 3, the modified Mabuchi/Mabuchi ‘128/Fuhr device discloses wherein the reciprocating attachment (15, 44, 10, 9, 7, 8, Figs. 18-19 of Mabuchi) defines a reciprocating attachment diameter (diameter of cushion member 8, for example) configured to reciprocate, but is silent regarding the head portion comprising a module seat, a ring module removably secured to the module seat, wherein the ring module includes a central opening that defines a central opening diameter, wherein the central opening diameter is larger than the reciprocating attachment diameter, such that the reciprocating attachment is configured to reciprocate within and relative to the ring module.
Lee teaches a related vibratory beauty treatment device (Fig. 1) wherein the head of the device (upper half of body 12, Fig. 2) comprises a module seat (opening configured to receive light emitting unit 20, Fig. 2) defined on the head portion (see Fig. 2), a ring module (light emitting unit 20, Fig. 2) secured to the module seat (see Fig. 2), wherein the ring module (20) includes a central opening (see Fig. 2) that defines a central opening diameter (the central opening of 20 has a given diameter), wherein the central opening diameter is larger than a reciprocating attachment diameter (the central opening 20 of 20 has a diameter greater than the diameter of vibrating portion 14, Fig. 2; “substrate 24 is disposed around the vibration unit 14” see the last four lines of page 2 of the translation), such that the reciprocating attachment (14) is configured to reciprocate (vibration/tapping, see the first paragraph of page 3 of the translation) within and relative to the ring module so that both light therapy and vibration/tapping can be provided to the skin at the same time (see Fig. 2, and see the first paragraph of page 3 of the translation). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the head portion of Mabuchi/Mabuchi ‘128/Fuhr to be enlarged to have room to receive a ring module that has a central opening to still allow the reciprocating unit to move relative to the ring module as taught by Lee so that the modified device can simultaneously provide light therapy for beneficial cosmetic effects to the skin (see the first paragraph of page 3 of the translation of Lee) together with the reciprocation. 
The modified device does not specifically state that the ring module (light emitting unit 20, Fig. 2 of Lee) is removable. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ring module of Mabuchi/Mabuchi ‘128/Fuhr/Lee to have the ring module removably attached to the module seat, since it has been held that if it were considered desirable for any reason to obtain access to the removed part, it would be obvious to make the element removable for that purpose (MPEP 2144)(V)(C). There are many possible reasons one of ordinary skill in the art would recognize to make the light emitting module removable. For example, it would make it easier to access and repair/replace damaged light emitting parts and repair/replace the reciprocating attachment and attachment member.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi (4,513,737) in view of Mabuchi (4,088,128) (hereinafter “Mabuchi ‘128”) and Fuhr (2014/0031866) as applied to claim 1 above, and further in view of Kang et al. (2016/0192814).
Regarding claim 5, the modified Mabuchi/Mabuchi ‘128/Fuhr device is silent regarding a flexible sleeve that includes a proximal end and a distal end, wherein the flexible sleeve at least partially surrounds the reciprocating shaft, and wherein the distal end of the flexible sleeve is secured to the attachment member and the proximal end of the flexible sleeve is secured to the housing.
Kang teaches a related vibratory device (Fig. 1) that includes a flexible sleeve (first sealing member 52, Fig. 4) that includes a proximal end (upper portion of sealing plate 52a adjacent boss 18, Fig. 7) and a distal end (lower portion of sealing hole 52b, adjacent plate 44, Fig. 7), wherein the flexible sleeve (52) at least partially surrounds a reciprocating shaft (center shaft 34, Fig. 7), wherein the distal end (lower portion of 52b, Fig. 7) of the flexible sleeve (52) is secured to the reciprocating shaft (34, Fig. 7) and the proximal end (upper portion of 52a, Fig. 7) is secured to part of the housing (via support boss 18 attached to case member 14a, Fig. 6). The flexible sleeve (52) helps to prevent water from penetrating through the housing (14) and shaft area (see the first sentence of [0075]) to prevent water from damaging internal components even if the user mistakenly soaks the device (see the last two sentences of [0075]). Furthermore, it is noted that “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton,” and would be able to fit this teaching of a flexible sleeve together with the attachment member and housing of Mabuchi/Mabuchi ‘128/Fuhr, “like pieces of a puzzle” to obtain the expected benefit of protecting the internal parts from being damaged by water. See KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the reciprocating shaft, attachment member, and housing of Mabuchi/Mabuchi ‘128/Fuhr to include a flexible sleeve that at least partially surrounds the reciprocating shaft, the distal end of the flexible sleeve is secured to the attachment member and the proximal end of the flexible sleeve is secured to the housing, as generally taught by Kang so that the internal components of the device are protected from being accidentally damaged by water.
Regarding claim 6, the modified Mabuchi/Mabuchi ‘128/Fuhr/Kang device discloses wherein the reciprocating shaft (14, Fig. 18 of Mabuchi) includes an opening in the distal end thereof (an opening configured to receive yoke 45, magnet 43 and rod 4, Figs. 18-19 of Mabuchi), wherein the attachment member (rod 4, magnet 43, and yoke 45, Figs. 18-19 of Mabuchi) includes a shaft (rod 4, Figs. 18-19 of Mabuchi) that is received in the opening in the reciprocating shaft (see Fig. 18 of Mabuchi, shaft 4 passes through the opening in shaft 14).
The modified device does not specifically state wherein the distal end of the flexible sleeve (52, Kang) is secured between the distal end of the reciprocating shaft (4, Fig. 18 of Mabuchi) and the attachment member (rod 4, magnet 43, and yoke 45, Figs. 18-19 of Mabuchi). However, it is reiterated that “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton,” and would be able to fit this teaching of a flexible sleeve together with the attachment member and reciprocating shaft of Mabuchi/Mabuchi ‘128/Fuhr/Kang, “like pieces of a puzzle” to obtain the expected benefit of protecting the internal parts from being damaged by water. See KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007). 
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the flexible sleeve of Mabuchi/Mabuchi ‘128/Fuhr/Kang to have the distal end secured by being pressed between the distal end of the reciprocating shaft and the attachment member, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. MPEP 2144.04.
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 10-2020-0051098) in view of Lin (2015/0045702), Tammabattula (2020/0154874), and Mabuchi (4,513,737).
Regarding claim 8, Lee discloses a therapy device (Fig. 1) comprising:4070011099v2Atty. Docket No. 76840-5199 a housing (body 12, Fig. 2) that includes a handle portion (lower, cylindrical portion of 12, Fig. 1 is capable of being held by a hand as the abstract states it “can be gripped”), a head portion (upper half of body 12, Fig. 2) and a module seat (opening configured to receive light emitting unit 20, Fig. 2) defined on the head portion (see Fig. 2), an electrical source (the device will have an electrical source to operate the motorized vibrating unit 14, and the light emitting unit 20, Fig. 2), a therapy module (light emitting unit 20, Fig. 2) secured to the module seat (see Fig. 2); a motor positioned in the housing (“the body 12 has a cylindrical structure, and vibration generating and transmitting parts such as a motor … may be installed to generate vibration inside the cylindrical body 12” see the paragraph beginning “The main body 10 is a part…”  on the second page of the translated document); a switch (button 13, Fig. 3) for activating the motor (“button 13 for a user to operate the device and adjust the mode” see the paragraph beginning “The main body 10 is a part…” on the second page of the translated document) and a push rod assembly operatively connected to the motor (spring, diaphragm, and shaft to transmit the vibration of vibrating unit 14, see Fig. 2 and the penultimate paragraph of page 2 of the translated document. Also see lines 8-12 of page 3 of the translated document, the shaft will be providing “a tapping or massage … a patting member” to the user’s skin and thus reads on a push rod assembly), wherein the push rod assembly includes an attachment member (portion labeled 14 in Fig. 2), wherein the therapy module (20) includes a central opening defined therein (see Fig. 2), and wherein the attachment member (14) extends into the central opening (the attachment member extends through the central opening to connect to contact portion 30, Fig. 2).
Lee is silent regarding wherein the module seat includes a first set of magnets; wherein the module seat includes a first securement protrusion extending therefrom and includes a first securement recess defined therein; does not specifically state the therapy module is removably secured to the module seat; wherein the therapy module includes a second set of magnets that are magnetically attracted to the first set of magnets; the therapy module including a second securement protrusion extending therefrom and includes a second securement recess defined therein, wherein the first securement protrusion is received in the second securement recess, and wherein the second securement protrusion is received in the first securement recess; the push rod assembly comprising a reciprocating shaft having a distal end coupled to the attachment member, and the attachment member comprising a magnet.
Lin teaches a related cosmetic device (Fig. 1) comprising: a housing (holding unit 11, Fig. 1) that includes a handle portion (lower half of unit 11, Fig. 1), a head portion (upper half of unit 11, Fig. 1) and a module seat (notch 111, the annular rim above the notch, first magnetic attraction components 112, and first connection terminals 113 are considered the module seat, Fig. 1) defined on the head portion (upper half of unit 11, Fig. 1), wherein the module seat includes a first set of magnets (first magnetic attraction components 112, Fig. 1), wherein the module seat includes a first securement recess (notch 111, Fig. 1) defined therein, an electrical source (power supply unit 114, Fig. 1), a therapy module (connection part 13, cover body 15, and cosmetic assembly 17, collectively form a therapy module, Fig. 1) removably secured to the module seat (removably secured via magnetic attraction components parts 112 and 132, see Fig. 1 and see lines 10-15 of [0010]), wherein the therapy module includes a second set of magnets (second magnetic attraction components 132, Fig. 1) that are magnetically attracted to the first set of magnets (see lines 20-29 of [0017]), wherein the therapy module includes a second securement protrusion (fixing block 131, Fig. 1) extending therefrom, and wherein the second securement protrusion (131, Fig. 1) is received in the first securement recess (111, Fig. 1; see lines 14-17 of [0017]). The detachable connection also includes a first set of electrical contacts (113, Fig. 1) that couple with a second set of electrical contacts (133, Fig. 1). Furthermore, it is noted that “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton,” and would be able to fit this teaching of two sets of magnets to detachably couple a module seat and a therapy module “like pieces of a puzzle” to obtain the expected benefit of providing a secure, but easily detachable electronic connection. See KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the module seat and therapy module of Lee to each have a set of magnets that are magnetically attracted together, a first securement recess, a second securement protrusion, and to have the electrical contacts between the modules as taught by Lin because this will allow the cleansing attachment to be securely, but easily detachable so that it can be exchanged with other assemblies to meet the needs of different users (see lines 10-15 of [0010] of Lin).
The modified Lee/Lin device is silent regarding the module seat including a first securement protrusion extending therefrom; and the therapy module including a second securement recess defined therein, wherein the first securement protrusion is received in the second securement recess.
Tammabattula teaches a related skincare device (Fig. 1) with a module seat (top-surface 4305, Fig. 43) including a first securement protrusion extending therefrom (connector 4301, Fig. 43; removably coupled to a complementary connector 301, Fig. 44; see lines 4-10 of [0269] and note that connector 301 is a female connection, see the penultimate sentence of [0176]); and a therapy module (skincare device 3600, Fig. 40) including a second securement recess defined therein (connector 301, Fig. 44; this can be a female connection and thus have a recess defined therein, see the penultimate sentence of [0176]), wherein the first securement protrusion (4301, Fig. 43) is received in the second securement recess (301, Fig. 44; see lines 4-10 of [0269]). This allows the module seat and therapy module connection to transmit electrical power and communicate data between the removable parts (see the last eighteen lines of [0269]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second connection terminals (113, 131, Fig. 1 of Lin) of Lee/Lin to be replaced with a male first securement protrusion and a female second securement recess as taught by Tammabattula because this is a simple substitution of one known electrical connection coupling for another known electrical connection coupling, and would provide an expected result of allowing electrical power and data to be transmitted between the separable modules upon connection.
The modified Lee/Lin/Tammabattula device is still silent regarding the push rod assembly comprising a reciprocating shaft having a distal end coupled to the attachment member, and the attachment member comprising a magnet.
Mabuchi teaches a related reciprocating device (Fig. 1) with a reciprocating shaft (coupling 14, Fig. 18) having a distal end (end of coupling 14 that contacts flange 15, Figs. 18-19), an attachment member (magnet 43 and yoke 45, Figs. 18-19) coupled to the distal end of the reciprocating shaft (see Figs. 18-19, the yoke 45 is attached to the interior of the reciprocating shaft 14, including at the distal end of 14), the attachment member (43, 45) comprising a first magnet (magnet 43, Figs. 18-19) and a treatment attachment (plate member 7, cushion member 8, patter body 9, flange 15, Fig. 18) includes a second magnet (magnet 44, Figs. 18-19) that is magnetically attracted to the first magnet (43) as part of an advantageous magnetic coupling device (magnets 43, 44, Figs. 18-19 are able to easily remove and connect different attachments, see col. 8, lines 11-15 and col. 8, lines 33-43).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the push rod assembly of Lee/Lin/Tammabattula to be replaced with a reciprocating shaft having an attachment member coupled to the distal end and comprising a magnet configured to detachably couple to a treatment attachment having a second magnet as taught by Mabuchi because this would provide expected results of a magnetic coupling device that is advantageously easy to change different treatment attachments (see col. 8, lines 33-43 of Mabuchi).

Regarding claim 9, the modified Lee/Lin/Tammabattula/Mabuchi device discloses wherein one of the first securement protrusion and the second securement recess includes female electrical contacts (second securement recess 301, Fig. 44 includes female electrical contacts, see the penultimate sentence of [0176] of Tammabattula) and the other of the first securement protrusion and second securement recess includes male electrical contacts (first securement protrusion 4301 shown to include male electrical contacts in Fig. 43, and is stated to complementary couple with 301, a female electrical connector, see lines 4-10 of [0269] of Tammabattula), and wherein connection of the male electrical contacts (4301) and female electrical contacts (301) provides electrical communication between the electrical source and the therapy module (see lines 29-33 of [0017] of Lin, and the last eighteen lines of [0269] of Tammabattula).
Regarding claim 10, the modified Lee/Lin/Tammabattula/Mabuchi device discloses wherein the therapy module (light emitting unit 20, Fig. 2 of Lee) provides at least one of cold therapy, heat therapy, LED light therapy, microcurrent therapy, photobiomodulation therapy, radio frequency therapy, cleansing therapy or ultrasound therapy (light emitting unit 20 has an “LED module 22” that provides LED light therapy).
Regarding claim 12, the modified Lee/Lin/Tammabattula/Mabuchi device discloses wherein the male electrical contacts (4301, Fig. 43 of Tammabattula) include four prongs (see Fig. 43 of Tammabattula, there are at least four prongs), and discloses that the connection provides both electrical communication and data communication (see the last eighteen lines of [0269] of Tammabattula), but does not specifically state that two of the prongs provide electrical communication and two of the prongs provide data communication.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the four prongs of the male electrical contacts of Lee/Lin/Tammabattula/Mabuchi to have two prongs for electrical communication and two prongs for data communication, since it has been held that where the general conditions of a claim are disclosed in the prior art (transmitting electrical communication and data communication via male/female electrical connection with at least four prongs taught by Tammabattula), discovering the optimum or workable ranges (two prongs for electrical communication, two prongs for data communication) involves only routine skill in the art. In re Aller, 105 USPQ 233.  MPEP 2144.05.
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi (4,513,737) in view of Mabuchi (4,088,128)(“Mabuchi ‘128”) and Kang et al. (2016/0192814).
Regarding claim 13, Mabuchi discloses a vibration therapy device (Fig. 1) comprising: a housing (body 1, Fig. 1) that includes a handle portion (handle 2, Fig. 1) and a head portion (space guide 5, Fig. 1); an electrical source (“electric motor” see col. 10, line 36, thus there is an electrical source connected with the motor 20); a motor (motor 20, Fig. 1) positioned in the housing (1); a push rod assembly (motor output shaft 21, rotating disc 17, rod shaft 18, crankshaft 19, rod shaft 3, actuator 4, patter connecting mechanism 12, and coupling 14, Figs. 1-2; see col. 2, lines 43-52) operatively connected (via motor shaft 21 rotating disc 17, Figs. 1-2; see col. 2, lines 43-52) to the motor (20), wherein the push rod assembly comprises: a reciprocating shaft (coupling 14, Fig. 18) having a distal end (the distal end of 14 is the end adjacent to flange 15, see Figs. 18-19); and an attachment member (flange 15, slider tube 10, Figs. 18-19) coupled to the distal end of the reciprocating shaft (flange 15 and slider tube 10 are coupled to the distal end of 14 by the flange contacting 14 and magnets 43, 44, being attracted to one another, see Figs. 18-19 and see col. 8, lines 11-15), the attachment member (15, 10) comprising a magnet (magnet 44, Fig. 18). 
Mabuchi is silent regarding a switch for activating the motor; and a flexible sleeve that includes a proximal end and a distal end, wherein the flexible sleeve at least partially surrounds the reciprocating shaft, wherein the distal end of the flexible sleeve is secured to the attachment member and the proximal end of the flexible sleeve is secured to the housing.
Mabuchi ‘128 teaches a related reciprocating device (Fig. 1, Fig. 5) with an electrical source (battery device housed in control box 18, Fig. 5; see col. 3, lines 30-32), a switch (switch 19, Fig. 5) for activating the motor (“when the switch 19 is turned on, the motor 15 is energized” see col. 3, lines 30-32) and a velocity selecting knob (speed adjusting knob 20, labeled as “10” in Fig. 5; see col. 3, lines 37-39; see also col. 8, lines 24-26) to allow the rate of reciprocation/tapping to be freely selected (col. 3, lines 37-39). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical source of Mabuchi to include a battery device with a switch for activating the motor, and a knob to adjust the velocity of reciprocation/tapping by adjusting the voltage to the motor as taught by Mabuchi ‘128 so that each user can freely adjust the speed of reciprocation/tapping to best suit their particular needs.
The modified Mabuchi/Mabuchi ‘128 device is still silent regarding a flexible sleeve that includes a proximal end and a distal end, wherein the flexible sleeve at least partially surrounds the reciprocating shaft, wherein the distal end of the flexible sleeve is secured to the attachment member and the proximal end of the flexible sleeve is secured to the housing.
Kang teaches a related vibratory device (Fig. 1) that includes a flexible sleeve (first sealing member 52, Fig. 4) that includes a proximal end (upper portion of sealing plate 52a adjacent boss 18, Fig. 7) and a distal end (lower portion of sealing hole 52b, adjacent plate 44, Fig. 7), wherein the flexible sleeve (52) at least partially surrounds a reciprocating shaft (center shaft 34, Fig. 7), wherein the distal end (lower portion of 52b, Fig. 7) of the flexible sleeve (52) is secured to the reciprocating shaft (34, Fig. 7) and the proximal end (upper portion of 52a, Fig. 7) is secured to part of the housing (via support boss 18 attached to case member 14a, Fig. 6). The flexible sleeve (52) helps to prevent water from penetrating through the housing (14) and shaft area (see the first sentence of [0075]) to prevent water from damaging internal components even if the user mistakenly soaks the device (see the last two sentences of [0075]). Furthermore, it is noted that “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton,” and would be able to fit this teaching of a flexible sleeve together with the attachment member and housing of Mabuchi/Mabuchi ‘128, “like pieces of a puzzle” to obtain the expected benefit of protecting the internal parts from being damaged by water. See KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the reciprocating shaft, attachment member, and housing of Mabuchi/Mabuchi ‘128 to include a flexible sleeve that at least partially surrounds the reciprocating shaft, the distal end of the flexible sleeve is secured to the attachment member and the proximal end of the flexible sleeve is secured to the housing, as generally taught by Kang so that the internal components of the device are protected from being accidentally damaged by water.
Regarding claim 14, the modified Mabuchi/Mabuchi ‘128/Kang device discloses wherein the reciprocating shaft (14, Fig. 18 of Mabuchi) includes an opening in a distal end thereof (shaft 14 has a hollow opening at its distal end configured to receive magnet 43 and rod 4, Figs. 18-19 of Mabuchi), wherein the attachment member (15, 10, Figs. 18-19 of Mabuchi) includes a shaft (rod 4, Figs. 18-19 of Mabuchi) that is received in the opening in the reciprocating shaft (see Fig. 18, shaft 4 passes through the opening in shaft 14). 
The modified device does not specifically state wherein the distal end of the flexible sleeve (52, Kang) is secured between the distal end of the reciprocating shaft (14, Fig. 18 of Mabuchi) and the attachment member (15, 10, Figs. 18-19 of Mabuchi). However, it is reiterated that “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton,” and would be able to fit this teaching of a flexible sleeve together with the attachment member and reciprocating shaft of Mabuchi/Mabuchi ‘128/Kang “like pieces of a puzzle” to obtain the expected benefit of protecting the internal parts from being damaged by water. See KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007). 
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the flexible sleeve of Mabuchi/Mabuchi ‘128/Kang to have the distal end secured by being pressed between the distal end of the reciprocating shaft and the attachment member, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. MPEP 2144.04.
Regarding claim 15, the modified Mabuchi/Mabuchi ‘128/Kang device discloses wherein the housing includes a protrusive portion (space guide 5 is a protrusive portion because it protrudes outwardly from the rest of the housing, Fig. 1 of Mabuchi), and wherein the proximal end of the flexible sleeve (52, Kang) is secured by the protrusive portion (in the modified device, the proximal end of the sleeve 52 of Kang is secured to the housing at the distal end of the reciprocating shaft, which would be at the protrusive portion).
Regarding claim 16, the modified Mabuchi/Mabuchi ‘128/Kang device discloses wherein the flexible sleeve (52, Kang) includes an annular ridge (upward extending portion 52C, Fig. 7 of Kang) extending therefrom that is received in a groove (groove formed by guide sleeve 15 and support boss 18, Fig. 7 of Kang. In the modified device, the portion 52c would similarly connect to a groove in the housing of Mabuchi to be attached) in the housing (the entire sleeve 52 is inside the housing, and would also be in the housing in the modified device).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (2008/0234611) in view of Mabuchi (4,513,737) and Lin (2015/0045702).
Regarding claim 17, Sakai discloses a vibration therapy device (Fig. 1) comprising: a housing (main body 2, Fig. 1) that includes a handle portion (upper half of body 2, with switch 19, Fig. 1; enables holding by one hand, see the first sentence of [0029]), a head portion (lower half of body 2, Fig. 1) and a module seat (bottom of frame 8 including plate 9 and cover 11, Fig. 3) defined on the head portion (on the lower-most portion of the body 2, at bottom 2B, see Fig. 3), an electrical source (battery 18, Fig. 1), a motor (motor 13, Fig. 1) positioned in the housing (2, Fig. 1), a switch (switch 19, Fig. 1) for activating the motor (see the last sentence of [0029]), a push rod assembly (reduction gear mechanism 14, crank mechanism 15, connecting rod 16, connection member 17, Fig. 1) operatively connected (via motor shaft 13A connected to reduction gear mechanism 14, Fig. 1) to the motor (13, Fig. 1), wherein the push rod assembly (14, 15, 16, 17, Fig. 1) comprises a reciprocating shat (connecting rod 16 reciprocates up and down, Fig. 1, see lines 33-37 of [0029]) having a distal end (end of 16 adjacent connection 17, Fig. 1); and an attachment member (connection intermediary member 17, Fig. 1) coupled to the distal end of the reciprocating shaft (17 is coupled to the distal end of shaft 16, see Fig. 1); a cleansing attachment (treating section 3, Fig. 3. This is a “cleansing” attachment because it is part of a hair and scalp washing device, see the first sentence of [0001]) removably received on the attachment member (17; see lines 25-33 of [0029], the hook 17A of member 17 is detachably connected to a hook receiving portion 4B in the upper surface of the central portion of the base portion 4, see Fig. 3), wherein the cleansing attachment (3) includes a central section (the central section of base portion 4 inside ring of protrusions 7, Figs. 3-5), wherein when the attachment member (17) reciprocates (as in Figs. 4-5), the central section flexes (see Figs. 4-5, the central section of flexible base portion 4 flexes from a convex shape in Fig. 4 to a concave shape in Fig. 5; see also lines 9-13 of [0041]).
Sakai is silent regarding wherein the module seat includes a first set of magnets, the attachment member comprising a first magnet; wherein the cleansing attachment includes a second magnet that is magnetically attracted to the first magnet to secure the cleansing attachment on the attachment member; wherein the cleansing attachment includes a second set of magnets that are magnetically attracted to the first set of magnets to removably secure the cleansing attachment to the module seat.
Mabuchi teaches a related reciprocating device (Fig. 1) with a reciprocating shaft (coupling 14, Fig. 18), an attachment member (magnet 43 and yoke 45, Figs. 18-19) coupled to the distal end of the reciprocating shaft (see Figs. 18-19, the yoke 45 is attached to the interior of the reciprocating shaft 14, including at the distal end of 14), the attachment member (43, 45) comprising a first magnet (magnet 43, Figs. 18-19) and a treatment attachment (plate member 7, cushion member 8, patter body 9, flange 15, Fig. 18) includes a second magnet (magnet 44, Figs. 18-19) that is magnetically attracted to the first magnet (43) as part of an advantageous magnetic coupling device (magnets 43, 44, Figs. 18-19 are able to easily remove and connect different attachments, see col. 8, lines 11-15 and col. 8, lines 33-43).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hooked connection member (17A) and hook receiving part (4B) of Sakai to be replaced with a pair of first and second magnets configured to detachably couple the cleaning attachment at its central section as taught by Mabuchi because this is a simple substitution of one known detachable connection for a reciprocating rod (hook-shaped connection 17A coupling with hook receiving part 4B in Sakai) for another known detachable connection for a reciprocating rod (magnets 43, 44, being coupled together by rotation as seen in Figs. 18-19 of Mabuchi) and would provide expected results of a magnetic coupling device that is advantageously easy to change different cleansing attachments (see col. 8, lines 33-43 of Mabuchi).
The modified Sakai/Mabuchi device is still silent regarding wherein the module seat includes a first set of magnets, and the cleansing attachment includes a second set of magnets that are magnetically attracted to the first set of magnets to removably secure the cleansing attachment to the module seat. However, the use of a set of magnets to provide a secure, detachable connection is well known in the art.
For example, Lin teaches a related cosmetic treatment device (Fig. 1) with a housing (holding unit 11, Fig. 1) that includes a handle portion (lower half of unit 11, Fig. 1), a head portion (upper half of unit 11, Fig. 1) and a module seat (notch 111, the annular rim above the notch, first magnetic attraction components 112, and first connection terminals 113 are considered the module seat, Fig. 1) defined on the head portion (upper half of unit 11, Fig. 1), wherein the module seat includes a first set of magnets (first magnetic attraction components 112, Fig. 1), and a therapy attachment (connection part 13, 15, 17, Fig. 1) includes a second set of magnets (magnetic attraction components 132, Fig. 1) that are magnetically attracted to the first set of magnets (112; see lines 20-29 of [0017]) to removably secure the attachment to the module seat (see lines 10-15 of [0010]). Furthermore, it is noted that “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton,” and would be able to fit this teaching of two sets of magnets to detachably couple a module seat and an attachment into the module seat and cleansing attachment of Sakai/Mabuchi “like pieces of a puzzle” to obtain the expected benefit of providing a secure, but easily detachable connection. See KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the periphery of the module seat and cleansing attachment of Sakai/Mabuchi to each have a set of magnets that are magnetically attracted together as taught by Lin because this will allow the cleansing attachment to be securely, but easily detachable so that it can be exchanged with other assemblies to meet the needs of different users (see lines 10-15 of [0010] of Lin).
Regarding claim 18, the modified Sakai/Mabuchi/Lin device discloses wherein the module seat (bottom of frame 8 including plate 9 and cover 11, Fig. 3 of Sakai) includes a first securement protrusion extending therefrom and includes a first securement recess defined therein (see the intersection of frame 8 and edge 4A in Fig. 4 of Sakai. The module seat has a first securement protrusion as the portion of 8 extends outwardly, and immediately above the protrusion of 8 is a first securement recess configured to receive protruding edge 4A of the cleansing attachment; see also the last sentence of [0028] describing this groove), wherein the cleansing attachment (3) includes a second securement protrusion (the protruding edge 4A, Fig. 4 of Sakai) extending therefrom and includes a second securement recess defined therein (see the intersection of frame 8 and edge 4A in Fig. 4 of Sakai. The cleansing attachment has a second securement protrusion from protruding edge 4A, and immediately below the protrusion 4A is a second securement recess configured to receive protruding frame 8), wherein the first securement protrusion is received in the second securement recess, and wherein the second securement protrusion is received in the first securement recess (see the last sentence of [0028], the first securement protrusion 8 is received in the second securement recess immediately below protrusion 4A. The second securement protrusion 4A is received in the first securement recess immediately above the protrusion of 8).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi (4,513,737) in view of Mabuchi (4,088,128) (hereinafter “Mabuchi ‘128”) and Fuhr (2014/0031866) as applied to claim 1 above, and further in view of Lee et al. (KR 10-2020-0051098) and Lin (2015/0045702).
Regarding claim 19, the modified Mabuchi/Mabuchi ‘128/Fuhr device is silent regarding the head portion comprising a module seat configured to removably receive a therapy module, wherein the module seat surrounds the attachment member, and wherein the module seat includes a set of magnets configured to removably secure the therapy module.
Lee teaches a related vibratory beauty treatment device (Fig. 1) wherein the head portion of the device (upper half of body 12, Fig. 2) comprises a module seat (opening configured to receive light emitting unit 20, Fig. 2) configured to receive a therapy module (light emitting unit 20, Fig. 2), wherein the module seat surrounds the attachment member (the central opening 20 surrounds the vibrating portion 14, Fig. 2; “substrate 24 is disposed around the vibration unit 14” see the last four lines of page 2 of the translation), such that the reciprocating attachment (14) is configured to reciprocate (vibration/tapping, see the first paragraph of page 3 of the translation) within and relative to the ring module so that both light therapy and vibration/tapping can be provided to the skin at the same time (see Fig. 2, and see the first paragraph of page 3 of the translation). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the head portion of Mabuchi/Mabuchi ‘128/Fuhr to be enlarged to have room to receive a ring module that has a central opening to still allow the reciprocating unit to move relative to the ring module as taught by Lee so that the modified device can simultaneously provide light therapy for beneficial cosmetic effects to the skin (see the first paragraph of page 3 of the translation of Lee) together with the reciprocation. 
The modified Mabuchi/Mabuchi ‘128/Fuhr/Lee device is silent regarding the module seat including a set of magnets configured to removably secure the therapy module.
Lin teaches a related cosmetic device (Fig. 1) comprising: a housing (holding unit 11, Fig. 1) that includes a handle portion (lower half of unit 11, Fig. 1), a head portion (upper half of unit 11, Fig. 1) and a module seat (notch 111, the annular rim above the notch, first magnetic attraction components 112, and first connection terminals 113 are considered the module seat, Fig. 1) defined on the head portion (upper half of unit 11, Fig. 1), wherein the module seat includes a set of magnets (first magnetic attraction components 112, Fig. 1) configured to removably secure a therapy module (connection part 13, cover body 15, and cosmetic assembly 17, collectively form a therapy module, Fig. 1; it is removably secured via magnetic attraction components parts 112 and 132, see Fig. 1 and see lines 10-15 of [0010]), wherein the therapy module includes a second set of magnets (second magnetic attraction components 132, Fig. 1) that are magnetically attracted to the first set of magnets (see lines 20-29 of [0017]). Furthermore, it is noted that “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton,” and would be able to fit this teaching of two sets of magnets to detachably couple a module seat and a therapy module “like pieces of a puzzle” to obtain the expected benefit of providing a secure, but easily detachable electronic connection. See KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the module seat and therapy module of Mabuchi/Mabuchi ‘128/Fuhr/Lee to each have a set of magnets that are magnetically attracted together as taught by Lin because this will allow the therapy module to be securely, but easily detachable so that it can be exchanged with other assemblies to meet the needs of different users (see lines 10-15 of [0010] of Lin).
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 10-2020-0051098) in view of Lin (2015/0045702), Tammabattula (2020/0154874), and Mabuchi (4,513,737) as applied to claim 10 above, and further in view of Boersma et al. (2018/0295980).
Regarding claim 20, the modified Lee/Lin/Tammabattula/Mabuchi device is silent regarding the therapy module configured to provide the cold therapy at a temperature range between about 65 degrees Fahrenheit to about 78 degrees Fahrenheit.
Boersma teaches skin treatment device (Fig. 1, Fig. 3A) with a detachable therapy module (“treatment head may releasably be associated with the housing… to replace the treatment head with a new treatment head or another type of treatment head” see lines 8-11 of [0018]) configured to provide heat and cold therapy (see lines 1-13 of [0031], the skin is heated to make sebum flowable to be removed, and then the skin is cooled) and the device is used to clean, exfoliate, and/or massage the skin of a user and remove sebum from the skin (see the last three lines of [0008]). The device includes a therapy module configured to provide heat therapy and cold therapy (via thermally conductive elements 310, 320, and surface 311, Fig. 3A) at a temperature range between about 65 degrees Fahrenheit to about 78 degrees Fahrenheit (“cooling may especially be done at a temperature selected from the range of 5-30 degrees Celsius” see lines 9-11 of [0031]) because the recently heated skin may benefit from the cooler element (see lines 11-13 of [0031]), such as helping the skin recover, relax, and make the skin feel less oily (see the last two sentences of [0012]). The therapy module of Boersma is configured to connect to electrical power in the main housing (see the positive and negative symbols connected to 320, Fig. 3A).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the therapy module of Lee/Lin/Tammabattula/Mabuchi to provide a removable therapy module configured to apply heat and cold therapy, including cooling between about 65 degrees Fahrenheit to about 78 degrees Fahrenheit as taught by Boersma so the therapy module can be selectively attached and the user’s skin can be cleaned, exfoliated, and massaged with hot and cold therapy. This helps remove sebum from the skin (see lines 1-13 of [0031]), and then recover, relax, and make the skin feel less oily (see the last two sentences of [0012] of Boersma).
Regarding claim 21, the modified Lee/Lin/Tammabattula/Mabuchi device is silent regarding the therapy module configured to provide the heat therapy at a temperature range between about 95 degrees Fahrenheit to about 109 degrees Fahrenheit.
Boersma teaches skin treatment device (Fig. 1, Fig. 3A) with a detachable therapy module (“treatment head may releasably be associated with the housing… to replace the treatment head with a new treatment head or another type of treatment head” see lines 8-11 of [0018]) configured to provide heat and cold therapy (see lines 1-13 of [0031], the skin is heated to make sebum flowable to be removed, and then the skin is cooled) and the device is used to clean, exfoliate, and/or massage the skin of a user and remove sebum from the skin (see the last three lines of [0008]). The device includes a therapy module configured to provide heat therapy and cold therapy (via thermally conductive elements 310, 320, and surface 311, Fig. 3A) at a temperature range between about 95 degrees Fahrenheit to about 109 degrees Fahrenheit (“heated to a temperature selected from the range of 25-50 degrees Celsius, especially 34 to 50 degrees Celsius” see lines 1-3 of [0031]) because the heat allows the sebum to be more easily removed (see lines 3-5 of [0031] and the heated skin may benefit from the cooler element (see lines 11-13 of [0031]), such as helping the skin recover, relax, and make the skin feel less oily (see the last two sentences of [0012]). The therapy module of Boersma is configured to connect to electrical power in the main housing (see the positive and negative symbols connected to 320, Fig. 3A).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the therapy module of Lee/Lin/Tammabattula/Mabuchi to provide a removable therapy module configured to apply heat and cold therapy, including cooling between about 65 degrees Fahrenheit to about 78 degrees Fahrenheit as taught by Boersma so the therapy module can be selectively attached and the user’s skin can be cleaned, exfoliated, and massaged with hot and cold therapy. This helps remove sebum from the skin (see lines 1-13 of [0031]), and then recover, relax, and make the skin feel less oily (see the last two sentences of [0012] of Boersma).
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,331,244 in view of Mabuchi (4,513,737), Mabuchi (4,088,128) (“Mabuchi ‘128”) and Fuhr (2014/0031866).
Claim 1 of U.S. Patent No. 11,331,244 discloses all of the features of claims 1-4 and 7 except for the reciprocation having a linear velocity between 0.06 m/s and 0.5 m/s, wherein the attachment member includes a first magnet, and a reciprocating attachment including a second magnet that is magnetically attracted to the first magnet to secure the reciprocating attachment on the attachment member. However, as demonstrated in the claim 1 rejection under 35. U.S.C. 103 above, the missing limitations are taught in the art and provide expected benefits. The magnetic connection taught by Mabuchi provides an advantageous and easy to operate coupling mechanism to allow a user to change the reciprocating attachment, and Mabuchi ‘128 and Fuhr disclose that the speed should be variable according to a user’s preference, and that speeds such as 0.44 m/s are appropriate for reciprocating therapy. See the 103 rejection(s) above.
Response to Arguments
Applicant's arguments filed September 16, 2022, have been fully considered but they are not persuasive. 
Regarding the argument that Mabuchi’s magnet 43 is not coupled to a distal end of actuator 4 because the distal end of actuator 4 extends through coupling 14 (see the last paragraph of page 10 of the Remarks, through the first paragraph of page 11 of the Remarks), this argument is not persuasive. Based upon the amendments, the current claim 1 rejection has been updated and now the coupling (14) is considered the reciprocating shaft. Furthermore, the entire portion of shaft (4) shown in Fig. 18 may alternatively be considered “a distal end” under the broadest reasonable interpretation. In contrast, a proximal end of the shaft (4) is connected to bearing (16) and rod shaft (18, see Fig. 2 of Mabuchi).
Regarding the argument that Mabuchi does not teach or suggest that coupling (14) is a reciprocating shaft configured to reciprocate in response to activation of a motor (see the second paragraph of page 11 of the Remarks), this argument is not persuasive. The coupling (14) is an elongated, generally cylindrical member (see Figs. 18-19) that reciprocates together with the rod (4; they are “press-fitted” together, see col. 6, lines 9-11 and note that the Fig. 18 embodiment shows the coupling 14 contacting rod 4 and the flange 15 will be applying leftward force to the patter slide tube 10) to apply a force to the patter slide tube (10) in the leftward direction (see col. 3, lines 13-17).
Regarding the argument that it is not obvious to modify Mabuchi to move coupling 14 to the distal end of actuator 4 because it would not engage with resilient member 11 (see the third paragraph of page 11 of the Remarks), this argument is not persuasive because such a modification was not relied upon in the 103 rejection(s).
Regarding the argument that Mabuchi ‘128 and Fuhr fail to cure the deficiency of Mabuchi (see the penultimate paragraph of page 11 of the Remarks), this argument is not persuasive because Mabuchi discloses the alleged deficiency.
Regarding the argument that a person skilled in the art would not have been motivated to combine the velocity disclosed in Fuhr with the device of Mabuchi because Fuhr is a chiropractic device for adjusting musculoskeletal structures and Mabuchi is a beauty device for patting skin (see the last paragraph of page 11 of the Remarks, and the first and second paragraphs of page 12 of the Remarks), this argument is not persuasive. Mabuchi is a reciprocating device configured to pat skin and stimulate subcutaneous muscular tissues (see the last sentence of the Abstract), and specifically provides a patter that is removable so it can be replaced with different assemblies that have a desired shape or size to meet a particular portion or purpose of treatment (see col. 1, lines 46-50, and col. 9, lines 20-24). Thus, Mabuchi contemplates using the reciprocating device being for different body portions and/or different treatment purposes. Furthermore, as modified by Mabuchi ‘128, the motor speed is freely adjustable by a velocity selecting knob (20, Mabuchi ‘128). Fuhr demonstrates that at least a portion of the claimed velocity range would provide expected results of being suitable for chiropractic purposes, and therefore the freely adjustable velocity setting knob of Mabuchi/Mabuchi ‘128 was modified to include velocity settings that would cover at least 0.44 m/s to 1.82 m/s as generally taught by Fuhr because these velocities are shown to be suitable in prior art reciprocating devices and different speed settings would be desirable for different uses and different patients.
Lastly, it is noted that the claim rejection additionally stated that where the general conditions of a claim are disclosed in the prior art (Mabuchi/Mabuchi ‘128 discloses a freely adjustable velocity knob for providing reciprocating or patting treatment to the skin), discovering the optimum or workable ranges (such as 0.06-0.5 m/s) involves only routine skill in the art. In re Aller, 105 USPQ 233.  MPEP 2144.05. Lastly, it is noted that even at higher velocities such as 1.82 m/s, there will at least be moments during reciprocation where the velocity is between 0.06-0.5 m/s, because the velocity approaches zero when the periodic reciprocating movement reverses direction (see col. 3, lines 52-53 of Mabuchi).
Regarding the argument that Applicant has different reasons for selecting the linear velocity than Mabuchi/Fuhr (see the third paragraph of page 12 of the Remarks), this argument is not persuasive. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Here, Mabuchi/Mabuchi ‘128 already disclose that the velocity should be freely adjustable, and Fuhr teaches that certain velocities would be useful for chiropractic purposes. Fuhr does not need to provide a motivation related to securing magnets.
Regarding the argument(s) that claims 3 and 5-6 are not obvious over the applied references because they fail to cure alleged deficiencies of Mabuchi, Mabuchi ‘128, and Fuhr (see the first five paragraphs of page 13 of the Remarks), this argument is not persuasive for the same reasons discussed above.
 Regarding the argument that Lee, Lin, and Tammabattula, alone or in combination do not disclose an attachment member coupled to a distal end of a reciprocating shaft, the attachment member comprising a magnet (see the last paragraph of page 13 of the Remarks, through the first two paragraphs of page 14 of the Remarks), this argument has been considered, but it is moot because the rejections of claims 8-12 now rely upon Mabuchi to teach these features.
Regarding the argument that Mabuchi ‘128 and Kang, alone or in combination, do not disclose an attachment member coupled to a distal end of a reciprocating shaft, the attachment member comprising a magnet (see the third through fifth paragraphs of page 14 of the Remarks), this argument has been considered, but it is moot because the rejection of claim 13 now relies upon Mabuchi to teach these features.
Regarding the argument(s) that claims 14-16 are not obvious over the applied references because they fail to cure alleged deficiencies of Mabuchi ‘128 and Kang (see the last two paragraphs of page 14 of the Remarks, through the first paragraph of page 15 of the Remarks), this argument is not persuasive for the same reasons discussed above.
Regarding the argument that Sakai does not disclose an attachment member coupled to a distal end of a reciprocating shaft, the attachment member comprising a first magnet (see the fourth and fifth paragraphs of page 15 of the Remarks), this argument is not persuasive. Sakai does disclose an attachment member (connection intermediary member 17, Fig. 1) coupled to the distal end of the reciprocating shaft (17 is coupled to the distal end of shaft 16, see Fig. 1). Furthermore, the feature of a first magnet is taught by Mabuchi in the current rejection(s).
Regarding the argument that Mabuchi, Mabuchi ‘128, and Fuhr, alone or in combination, do not disclose an attachment member coupled to a distal end of a reciprocating shaft, the attachment member comprising a first magnet (see the last two paragraphs of page 15 of the Remarks, through the first two paragraphs of page 16 of the Remarks), this argument is not persuasive for the same reasons already discussed above with respect to the claim 1 rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cho (2004/0260212) discloses a related skin care appliance with a magnetic connection mechanism. Geva et al. (2013/0213431) discloses a related cosmetic applicator with a circular therapy module that surrounds a treatment shaft. Bosma et al. (2019/0290531) discloses a related thermal skin treatment device that provide heat therapy and cold therapy. Herbert (6,401,289) discloses a related skin cleaning device with a removable attachment. Yamazaki et al. (2012/0253246) discloses a related skin therapy device with a therapy module (electrode 11A, Fig. 1) and a push rod assembly operatively connected to a motor, wherein the push rod assembly comprises: a reciprocating shaft having a distal end and an attachment member coupled to the distal end of the reciprocating shaft; wherein the therapy module includes a central opening defined therein, and wherein the attachment member extends into the central opening (see Figs. 3-4). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon-Fri 10:00-6:30 (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785                                                                                                                                                                                             
/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785